FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                              VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                  P. O. Box 9540
                                                                                 79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                    (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                     January 9, 2015

James B. Johnston                              Meredith Bridges
EASTERWOOD BOYD & SIMMONS, P.C.                Assistant District Attorney
P.O. Box 273                                   225 Broadway, Suite 1
Hereford, TX 79045                             Plainview, TX 79072
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-14-00091-CR, 07-14-00092-CR
          Trial Court Case Numbers: A17432-0711, A17444-0711

Style: Shammann Smith v. The State of Texas

Dear Counsel:

          The Court has issued mandate in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:     Honorable Robert W. Kinkaid, Jr. (DELIVERED VIA E-MAIL)
         Carla Cannon (DELIVERED VIA E-MAIL)